department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney letter rev catalog number 47635z sincerely director exempt_organizations enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest cc letter rev catalog number ‘ department of the treasury internal_revenue_service irs p o box cincinnati oh legend b date c state dear ’ date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issue do you qualify for exemption under sec_501 of the code no for the reasons described below facts you were incorporated on b in the state of c the following purposes are outlined in both your articles of incorporation and your bylaws e to institute and maintain a method of exchanging and interchanging business information among members to create and encourage cooperation business efficiency and service to members to bring members in touch with business opportunities to encourage local national and foreign trade expansion of members to promote a better acquaintance and closer association among members article ii of your bylaws defines membership as persons firms and corporations each representing a different trade_or_business occupation or profession article ii also states any person firm or letter rev catalog number 47628k corporation whose main activity or profession is not in competition with the main activity or profession of a member is eligible for membership in the association an application_for membership shall not be denied by reason of any conflict between the main activity of such applicant and an incidental activity of a member your bylaws state that all members are classified by their business or profession further your bylaws state that you allow only one membership for each classification no member is allowed to hold more than one classification unless otherwise approved by your board_of directors article iv of your bylaws titled obligations of members outlines the following member requirements e sec_1 attendance members by their designated representatives shall attend each and every meeting of the association members shall have the privilege of making up enforced absences from regular meetings by attending an after-hours event or a meeting of the board_of directors within sixty days of missing a regular meeting _ sec_2 leads a lead is specific information not otherwise readily known in the community in which a current member can rely upon to generate business information which cannot benefit any member is not a valid lead each member is required to bring in a minimum of one complete lead at each weekly meeting or pay dollar_figure if the member is unable to submit this information at a meeting the information may be called emailed or faxed to the prospective business that will be receiving the lead a member who does business with another member for the first time shall be entitled to lead credit for that transaction repeat business with that same member does not entitle the member to additional lead credit unless the transaction is new business sec_3 classification talks and after hours events members shall give a classification talk within the first three months and host an after-hours event within the first six months of membership and at least once every two years thereafter what constitutes an after-hours event shall be determined by the board_of directors a member may be excused from hosting an after-hours event by appearing in person before the board_of directors and presenting reasons for not having an after-hours event if excused by the board_of directors the member shall sponsor an event in an amount equal to the average cost of an after-hours event as determined by the board_of directors sec_4 after hours registration members shall register at each after-hours event in order for their attendance credit if unable to register at the after-hours event they have the week following the after- hours event to do so sec_5 business familiarity members shall familiarize themselves with the business interests of fellow members to the extent that they recognize opportunities for helping them in a business way section employee associate assistance members shall solicit through systematic effort the cooperative help of his her associates and employees in the performance of these duties e e e e letter rev catalog number 47628k e ‘section diligence members shall act promptly on all information received following it up diligently and making every reasonable attempt to turn it into business e section recommendations whenever possible members shail recommend the services and products of his her fellow members to friends and business associates members shall handle all recommendations reported to them in such a thorough manner that it will reflect credit on the member recommending their products and service as well as the membership of the association as a whole e e section satisfactory service every member of the association is considered a dependable source of supply and has thereby incurred an obligation to give satisfactory service as to price quality quantity delivery maintenance etc equal to or superior to that of his competitor section preferences in keeping with the association’s objectives members are encouraged to always give fellow members every possible preference in business transactions other things being equal and subject_to legitimate demands of policy with reference to established business connections article viii of your bylaws discusses committees and board liaisons you shall have a membership committee composed of five members whose duties will be to determine a whether a conflict exists between a prospective member and a current member b the nature of the prospective member’s business its reputation in the community and other information necessary to educate the board_of directors that shall vote on prospective members application and c the position of the intended designated representative and alternate and their authority within the organization you will also have a leads committee appointed by the president the purpose shall be to promote leads determine whether a lead is valid and report to the board_of directors any member who fails to comply with the leads requirement of the bylaws you were formed to institute and maintain a method of exchanging and interchanging business information among your members you will aid members in growing their businesses and exchange information among members at weekly meetings you have bi-weekly presentations in order to create and encourage cooperation business efficiency and service to your members as well as to aid businesses to provide better customer service and for growth of the business you bring members in touch with business opportunities through weekly emails that include business networking activities the potential networking activities are also discussed at weekly meetings these activities should increase both the members’ own clientele as well as the members’ network for referral opportunities through your networking and referral activities as well as your participation in as an organization in community social and networking events you encourage the local national and foreign trade expansion of your members finally you have group after-hours events to promote a better acquaintance and closer association among your members this provides members with a better knowledge of the type of business that fellow members engage in you sponsor events designed to promote all of your members’ businesses in the community with an emphasis on the importance of shopping locally in addition you maintain both a website and a social media site on facebook which is used to promote each of your members’ businesses you are funded solely through membership dues your expenses are incurred to fund activities related to your exempt_purpose letter rev catalog number 47628k law sec_501 of the internal_revenue_code_of_1986 provides exemption from federal_income_tax for business_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulation states that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league revrul_56_65 1956_1_cb_199 denied exemption to an organization whose principal activity consisted of furnishing particular information and specialized individual service to its individual members engaged in a particular industry through publications and other means to effect economies in the operation of their individual businesses by furnishing information to and advertising the products of its members the organization was performing particular services for its members revrul_59_391 1959_2_cb_151 held that an organization created for the purpose of exchanging information on business prospects in an attempt to increase sales for members was not entitled to tax exemption as a business league under sec_501 of the code the organization described in this ruling restricted its membership to individuals firms associations and corporations each of which represented a different trade business occupation or profession and no one of which was in competition with another the applicant held weekly meetings operated a central information service for the exchange of business information among members encouraged member cooperation and business efficiency and required members to provide referrals to fellow members each member agreed to keep the organization’s members informed of business changes which would indicate potential markets for the sale of members' products revrul_76_409 1976_2_cb_154 denied exemption to an organization whose principal activity was the publication and distribution of an annual directory consisting almost entirely of members’ names addresses and telephone numbers the directory was distributed free to those members of the business community who were likely to require the services of the profession it was held that the publication and distribution of a directory containing the names and addresses of members constituted advertising for individuals and therefore was the performance of particular services to members rather than an activity aimed at the improvement of general business conditions application of law you are not described in sec_501 of the internal_revenue_code because you were formed to provide particular services to your members you are not described in sec_1_501_c_6_-1 of the income_tax regulations because you are not formed to improve the business conditions of one or more lines of business rather your sole purpose is to promote the letter rev catalog number 47628k expansion and improvement of your member businesses you achieve this purpose by membership to specific membership classes with each class representing a specific type of business b disallowing membership applications from businesses that would compete with the business of an existing member and c requiring members to provide active business leads and referrals to other members a limiting your you are similar to the organization described in revrul_56_65 because you are providing particular services to your members by providing your members with regular business leads and restricting membership to noncompeting classes representing a single line_of_business you are promoting the private interests of your member businesses rather than the broad common interests of a particular trade or industry your activities are almost indistinguishable from those of the organization described in revrul_59_391 because you restrict your membership to individuals firms associations and corporations each of which represent a different trade business occupation or profession and no one of which is in competition with another further your members are required to provide leads and referrals to fellow members like the organization described in this ruling you do not meet the requirements for tax exemption under sec_501 of the code because your activities are not directed to the improvement of business conditions of one or more lines of business rather you are operated to serve the private interests of your members you are performing particular services for your members in a manner similar to the organization described in revrul_76_409 though you do not publish a directory you do maintain a website and social media site on facebook which is used to promote each of your members like the organization described in revrul_76_409 the services you provide to members constitute particular services and preclude tax exemption under sec_501 of the code your position you state that you qualify for tax exemption under sec_501 of the code because you are an association of persons having the common business_interest of improving the business conditions as a whole for your members to accomplish this goal topics of an educational nature are discussed at your weekly meetings the topics discussed are designed to educate members in the operation of their businesses and thereby improve the conditions of each member’s line_of_business the meetings provide an interdisciplinary forum for the exchange of ideas and all members are invited to participate to help solve problems common to all members in addition you state that you sponsor events designed to promote all of your members’ businesses in the community with an emphasis on the importance of shopping locally finally you state that you maintain both a website and a social media site on facebook which is used to promote each of your members our response to your position although you are promoting the business interests of your members your activities are not directed to the improvement of business conditions of one or more lines of business as required by sec_1_501_c_6_-1 of the income_tax regulations rather you restrict your membership to noncompeting representatives from different trades businesses occupations or professions and you are primarily operated to promote the private interests of your members your membership limitations also preclude you from qualifying as a board_of trade or chamber of commerce as these types of organization do not limit their membership in this way while you do conduct various educational activities at your weekly meetings this does not deter from the fact that your membership structure and business referral activities constitute particular services to your members and preclude tax exemption under sec_501 of the code letter rev catalog number 47628k conclusion the facts clearly show that you are not operated as a business league your activities are not directed to the improvement of business conditions of one or more lines of business or any other purpose defined in sec_501 of the code rather your activities and purposes are directed at the improvement of your members’ individual businesses accordingly you do not qualify for exemption as an organization described in sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more letter rev catalog number 47628k inform tion about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely director exempt_organizations cc thomasina f moore enclosure publication letter rev catalog number 47628k
